Citation Nr: 1735919	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-12 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating greater than 30 percent for postoperative residuals of a total right knee replacement from January 1, 2015, and greater than 60 percent from April 11, 2017.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.  In March 2011, August 2013, and August 2014 the Board remanded the claim for additional development.

In September 2015, the Board denied a disability rating greater than 30 percent for instability of the right knee from September 19, 2013, and awarded a 100 percent disability rating for postoperative residuals of a total right knee replacement associated with residuals of right knee injury for a one year period following a November 4, 2013, right knee replacement surgery.  The Board also directed that following the one year term, the RO rate the remaining residuals of the total right knee replacement.  The RO readjudicated the issue in a Supplemental Statement of the Case dated in October 2015.  In March 2017, the Board remanded the case for additional development.  It is now returned to the Board.  As will be discussed further herein, the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  For the period from January 1, 2015, to April 10, 2017, the Veteran's right knee disability was manifested by intermediate degrees of residual weakness, pain or limitation of motion.

2.  For the period since April 11, 2017, the Veteran's right total knee replacement residuals have been manifested by severe weakness and pain, but do not more closely resemble an amputation of a lower extremity at the upper third of the thigh.


CONCLUSIONS OF LAW

1.  For the period from January 1, 2015, to April 10, 2017, the criteria for a disability rating greater than 30 percent for service-connected postoperative residuals of a total right knee replacement are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256-5262 (2016).

2.  From April 11, 2017, the criteria for a disability rating greater than 60 percent for service-connected postoperative residuals of a total right knee replacement are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VA's duty to notify was satisfied by letter dated in March 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated. 

The Board further observes that this case was most recently remanded in March 2017 in order to obtain additional treatment records and to afford the Veteran an additional VA examination.  Thereafter, additional VA outpatient treatment records and a VA examination report dated in April 2017 were associated with the Veteran's claims file.  As such, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  It has also been determined that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016). 

The Veteran's right knee disability is rated under Diagnostic Code 5055 which provides the rating criteria for a knee replacement (prosthesis).  Under Diagnostic Code 5055, following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Thereafter, a 60 percent disability rating is assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula). Diagnostic Code 5055 provides that the minimum disability rating following a knee replacement is 30 percent.  Id.

Having carefully considered the evidence of record, the Board finds that the evidence shows that prior to April 11, 2017, the Veteran's right knee symptoms more nearly approximate the criteria for a 30 percent disability rating, and that since that time, they more nearly approximate the criteria for a 60 percent disability rating.

Right Knee Disability from January 1, 2015, to April 10, 2017

A VA examination report dated in May 2015 shows that approximately 18 months following right total knee replacement surgery, the Veteran reported that since 2013, he had not had any significant pain that was not relieved by medication and rest.  He denied flare-ups but reported decreased range of motion and an inability to squat, lift, or carry.  He added that he could probably walk a quarter mile before having to stop and rest.  Physical examination revealed 115 degrees of flexion and zero degrees of extension.  The examiner added that he could not fully bend the knee, and that he had difficulty with prolonged ambulation, stairs, and squatting. The examination was negative for pain with weight bearing and localized tenderness or pain on palpation.  There was objective evidence of crepitus and slightly diminished muscle strength with forward flexion.  Repeated use of the knee over time was positive for fatigue and lack of endurance.  The examination was negative for evidence of ankylosis or for evidence of impairment of the tibia or fibula.  The examiner indicated that overall the residuals of the total right knee replacement consisted of intermediate degrees of residual weakness, pain, or limitation of motion.

The medical evidence of record has primarily suggested that prior to April 11, 2017, the right knee disability was manifested by intermediate degrees of residual weakness, pain or limitation of motion.  In this regard, on VA examination in May 2015, the right knee was manifested by limitation of flexion that did not even meet the criteria for a noncompensable disability rating under Diagnostic Code 5260 for limitation of flexion.  Moreover, the findings did not suggest ankylosis so as to warrant a higher rating under Diagnostic Code 5256 or impairment of the tibia or fibula so as to warrant a higher rating under Diagnostic Code 5262.  The Veteran himself reported that he had not had any significant pain that was not relieved by medication and rest.  As such, the Board finds that the criteria for a disability rating greater than 30 percent under Diagnostic Code 5055 have not been met for this period.

Right Knee Disability from April 11, 2017

A VA examination report dated in April 2017 shows that the Veteran was diagnosed with post-operative residuals of right knee injury.  The Veteran reported worsening of right knee pain over the preceding year due to an increased intensity of pain.  He would use oxycodone for pain.  There had been no further surgeries since 2013 and none were planned for the future.  There was no involvement of a specialists for knee pain.  He described his pain on flare-up as a 10 in severity on a scale of 10.  Functional impairment was described as an inability to walk 25 yards or stand for more than five minutes without pain.  Physical examination revealed 90 degrees of flexion and zero degrees of extension.  Pain on examination resulted in loss of flexion.  There was evidence of pain with weight bearing and localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  There was no additional functional loss or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The right knee was swollen on examination.  Muscle strength was described as active movement against gravity with flexion and extension resulting in a reduction in muscle strength.  There was no muscle atrophy.  No evidence of ankylosis was indicated.  There was a history of moderate subluxation and lateral instability with recurrent effusion.  There were no recurrent patellar dislocations, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment, or meniscus conditions.  Constant use of cane or wheelchair was indicated.   The examiner indicated that right knee functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  There was evidence of pain on passive range of motion testing.  Weight-bearing active and passive motion could not be performed or was not medically appropriate.  Passive motion, non-weight-bearing testing demonstrated 80 degrees with pain.  The Veteran was said to be capable of limited lifting, carrying, standing, walking, and kneeling.

Since April 11, 2017, the Veteran's right knee disability has been rated as 60 percent disabling under Diagnostic Code 5055.  To warrant a 60 percent disability rating under Diagnostic Code 5055, the evidence must demonstrate chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 100 percent rating is only warranted for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  The RO had already assigned a 100 percent disability rating for the Veteran's right knee disability through December 31, 2014, so the Veteran cannot receive an increased rating for his right knee disability under Diagnostic Code 5055. 

The Veteran's 60 percent disability rating for his right knee disability exceeds the maximum possible rating under Diagnostic Codes 5003, 5010, and 5256-5263. Therefore, the Board need not evaluate the Veteran's right knee disability under these schedular criteria. 

Additionally, the Board notes that the amputation rule set forth at 38 C.F.R. § 4.68  provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed. 38 C.F.R. § 4.68 (2016).  For example, the combined evaluations shall not exceed the 60 percent disability rating set forth under Diagnostic Code 5162, 5163, and 5164 for an amputation of the thigh at the middle or lower thirds; for amputation of the leg with defective stump, thigh amputation recommended; and, amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.71a, Diagnostic Codes 5162-5164 (2016).  In order to have the 80 percent disability rating available under Diagnostic Code 5161, the Veteran's disability would have to be comparable to amputation of the thigh at the upper third, one-third of the distance from perineum to knee joint measured from the perineum.  38 C.F.R. § 4.71a, Diagnostic Code 5161.  In this case, the Veteran's total knee replacement is not comparable to amputation of the upper third of the thigh.  On VA examination in April 2017, the VA examiner indicated that right knee functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  

Based on the affected body part, it is at most comparable to amputation of the lower third of the thigh, which warrants a 60 percent disability rating.  Thus, as the provisions of 38 C.F.R. § 4.68 limit the combined rating for the Veteran's residuals of a left total knee replacement to 60 percent, the currently assigned 60 percent disability is the maximum rating that can be assigned.  Therefore, as a matter of law, the Veteran cannot be granted a disability rating in excess of 60 percent for the disability at issue.

The Board has considered the statements of the Veteran as to the extent of his right knee symptoms.  He is certainly competent to report that his symptoms are worse. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must weigh his statements against the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. 

As noted above, consideration has been given to the assignment of additional "staged ratings;" however, in the present case, the Veteran's symptoms remained relatively constant throughout the course of each period captioned above and, as such, additional staged ratings are not warranted.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's right knee disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's right knee disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

A disability rating greater than 30 percent for postoperative residuals of a total right knee replacement from January 1, 2015, and greater than 60 percent from April 11, 2017, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


